UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7771



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER SANCHEZ-DUARTE, a/k/a Javier Duarte-
Sanchez,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-00-342, CA-02-245-1)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javier Sanchez-Duarte, Appellant Pro Se. Steven Hale Levin, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Javier Sanchez-Duarte seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Sanchez-Duarte has not made a substantial

showing of the denial of a constitutional right. See United States

v. Sanchez-Duarte, Nos. CR-00-342; CA-02-245-1 (M.D.N.C. filed Oct.

16,   2002;   entered   Oct.   17,   2002).   Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              DISMISSED




                                      2